In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Orange County (Currier Woods, J.), dated May 16, 2012, which denied his objections to an order of the same court (Jean Patsalos, S.M.) dated February 24, 2012, which, after a hearing, dismissed his petition for a downward modification of his child support obligation.
Ordered that the order dated May 16, 2012, is affirmed, without costs or disbursements.
A party seeking a downward modification in child support obligations bears the burden of establishing a change in circumstances warranting a downward modification (see Domestic Relations Law § 236 [B] [9] [b]; Rooney v Rooney, 99 AD3d 785, 785 [2012]; Matter of Greene v Holmes, 31 AD3d 760, 762 [2006]). Here, the record supports the Support Magistrate’s determination that the father failed to establish a sufficient change in circumstances. Specifically, the father failed to submit competent medical evidence of his alleged disability (see Matter of Greene v Holmes, 31 AD3d at 762; D’Alesio v D'Alesio, 300 AD2d 340, 341 [2002]; Matter of Gray v Gray, 52 AD3d 1287, 1288 [2008]), and he did not show that he had diligently sought re-employment commensurate with his qualifications and experience (see Matter of Ceballos v Castillo, 85 AD3d 1161, 1163 [2011]; Matter of Greene v Holmes, 31 AD3d at 762; Matter of Yepes v Fichera, 230 AD2d 803, 804 [1996]). Balkin, J.P., Lott, Austin and Sgroi, JJ., concur.